                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JORDAN STRASSMAN, Trustee of              :    Civil No. 1: 18-cv-746
the Robert H. Strassman Revocable         :
Trust and in his individual capacity;     :
THE ROBERT H. STRASSMAN                   :
REVOCABLE TRUST                           :
                    Plaintiffs,           :
                                          :
         v.                               :
ESSENTIAL IMAGES, trading as              :
ESSENTIAL IMAGES FINE ART                 :
AND ANTIQUE APPRAISAL                     :
SERVICE; JOHN W.                          :
ROCKAFELLOW; SALLY                        :
ROCKAFELLOW,                              :
             Defendants.                  :     Judge Sylvia H. Rambo
                                          :

                                     ORDER

      In accordance with the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendants’ motion to is GRANTED with respect to

Counts 12 (breach of contract), 13, 14, 15, 16, 17, 19, 20, 21, 22, 23, 24, 26, 27,

28, and 29 and denied in all other respects.

                                                 s/Sylvia H. Rambo
                                                 SYLVIA H. RAMBO
                                                 United States District Judge

Dated: November 1, 2018
